Citation Nr: 1454466	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned in September 2013.  A transcript is of record.  

The Board remanded this claim in March 2014 for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's right ear hearing loss has been manifested by a puretone threshold average no higher than 70 dB, and a speech discrimination score of 88 percent.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 3.321, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a March 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in May 2008 and April 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes); see also 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's right ear hearing loss since the most recent examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded this claim in March 2014 for further development.  A remand by the Board confers upon the Veteran the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board's remand instructions to make arrangements to obtain outstanding VA treatment records dated since August 2013, and to provide a VA audiological examination have been accomplished.  Although the Veteran's outstanding VA treatment records were not added to the file, the September 2014 supplemental statement of the case (SSOC) reflects that these records were reviewed and did not contain relevant evidence pertaining to his hearing loss.  Moreover, a May 2014 letter requested the Veteran to identify any VA treatment records dated since August 2013, to which he did not respond.  Thus, the Board finds that there was substantial compliance with its remand instructions, and that no prejudicial error exists with respect to not adding these records to the file, since they do not contain relevant evidence and thus cannot affect the outcome of this claim.  See Sanders, 556 U.S. at 407, 410; Vogan, 24 Vet. App. at 163; cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance," but only if there "exists a reasonable possibility that the records could help the veteran substantiate [the] claim for benefits").  Id.  Accordingly, another remand to associate these records with the file is not warranted, as it would only result in unnecessary delay, with no additional benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran testified at a hearing before the undersigned in September 2013.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issue of whether the Veteran's right ear hearing loss has met the criteria for a higher rating.  Given this development, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a 

numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

In this case, service connection has only been established for the Veteran's right ear hearing loss.  Nevertheless, a service-connected hearing loss disability in one ear only is still entitled to special consideration for paired organs.  Specifically, where there is hearing impairment compensable to a degree of 10 percent or more in one ear as a result of a service-connected disability, and hearing impairment in the other ear as the result of a nonservice-connected disability that is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the combination of the disabilities were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3) (West Supp. 2014); 38 C.F.R. § 3.383(a)(3) (2014).  In other words, the Veteran may be compensated as if hearing loss in both ears were service connected. 

In determining if the service-connected ear has a hearing impairment of 10 percent or more, the nonservice-connected ear is initially given a value of Roman numeral I in Table VII.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI or Table VIA (as applicable), in order to be considered as compensable.  See id., DC 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  As will be discussed below, the evidence does not show that the Veteran's right ear hearing loss is compensable.  Thus, the Veteran's right ear hearing loss is not eligible for special consideration for paired organs under the provisions of section 3.383. 

The May 2008 VA examination report shows a puretone threshold, in decibels, of 56 dB for the right ear, and a speech recognition score of 88 percent.  The April 2014 VA examination report shows a puretone threshold of 46 dB for the right ear, and a speech recognition score of 88 percent.  A February 2010 private audiological examination is also of record.  The audiogram is in graphical form, and shows that puretone thresholds in the right ear were recorded as 45 dB at 1000 Hertz, 50 dB at 

2000 Hertz, 75 dB at 3000 Hertz, and 95 dB at 4000 Hertz, with a threshold average of 66 dB based on these results.  The Board notes that the entries at 1000, 3000, and 4000 Hertz were between intervals of 10 marking the gradations of hearing loss measurement in puretone thresholds.  However, even if rounded up to the higher number, i.e. 50 dB at 1000 Hertz, 80 dB at 3000 Hertz, and 100 dB at 4000 Hertz, the resulting puretone average of 70 dB would not result in a compensable rating, as discussed below.  Speech recognition scores in this report were not based on the Maryland CNC word list, and thus cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  Moreover, the score of 88 percent provided is the same as the scores reflected in the May 2008 and April 2014 VA examination reports. 

Applying a puretone threshold average of 70 dB, which is the highest possible number based on the above results, and a speech recognition score of 88 percent to Table VI yields a designation of III.  See 38 C.F.R. § 4.85.  As explained above, the Veteran's nonservice-connected left ear hearing loss is given a designation of I.  The point where designations III and I intersect on Table VII reflects the disability level for the Veteran's right ear hearing loss, which is 0 or noncompensable under Table VII.  See 38 C.F.R. § 4.85, DC 6100.  Because the Veteran's right ear hearing loss is noncompensable, it is not eligible for special consideration for paired organs under 38 C.F.R. § 3.383.  

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2013), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not 

be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, as the Veteran's puretone thresholds reflected in the May 2008 and April 2014 VA examination reports, and the February 2010 private audiological evaluation, do not reflect either of the patterns of hearing impairment described in the preceding paragraph, the provisions of § 4.86 do not apply. 

The Board has considered the functional impairment caused by the Veteran's hearing loss disability, as described by him.  In his September 2013 hearing testimony, the Veteran stated that he had difficulty hearing when there is a crowd, but indicated that if he could see the face of the person talking to him, he usually was able to understand what was being said, partly because he was reading the person's lips.  He further testified that in his former occupation as a truck driver, he had difficulty distinguishing between sounds when the noise level was high, and that this could be dangerous.  For example, he suggested that he might not hear a piece of heavy metal falling in time to react before it came down on him.  At the April 2014 VA examination, the Veteran reported increased communication difficulty when people are not looking at him when they speak, and difficulty understanding the television.

The challenges associated with his hearing loss that he has described are contemplated by the rating criteria, which are meant to take into account the 

average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  His functional impairment does not establish entitlement to a higher rating absent audiometric and speech discrimination scores that satisfy the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As discussed above, there is no evidence showing that the Veteran's right ear hearing loss has met or approximated the criteria for a compensable rating at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's right ear hearing loss during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's right ear hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran has described being unable to hear in crowds or when he cannot see the person speaking to him, and also difficulty hearing the television.  He also testified that his hearing loss made his former job as a truck driver dangerous, stating for example that he might not apprehend dangers in time to avert them (i.e. by hearing metal falling).  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2014), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  The dangers involved in the Veteran's employment with regard to hearing loss also do not show an exceptional or unusual disability picture, which must be based largely on the disability itself rather than how it may affect the Veteran in particular contexts unique to him.  In this regard, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual.  

The February 2010 private audiological evaluation also reflects that the Veteran has experienced imbalance and had to discontinue working as a truck driver because he could not climb up on loads without losing his balance.  However, service connection has been denied for vertigo or dizziness, as well as for ear infections, and the evidence does not show that the Veteran's dizziness is related to or a symptom of his hearing loss.  Accordingly, because these symptoms are not an aspect of his service-connected disability, they do not factor into the determination of whether referral for extraschedular consideration is warranted. 

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's right ear hearing loss for extraschedular consideration.  See id.

The Board notes that in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's right ear hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


